Citation Nr: 0735302	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  02-00 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for residuals of a right shoulder dislocation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty for training in the United 
States Army Reserve and/or the Army National Guard between 
May 1982 and October 1999.

This case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2003 at which time the 
Board remanded the claim to the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO), for additional 
development.  A June 2007 statement of the case continued to 
deny the veteran's claim for an initial disability rating in 
excess of 30 percent.  The case is now before the Board for 
final appellate consideration.


FINDING OF FACT

The veteran's right shoulder disability is not manifested by 
limitation of motion to 25 degrees of less from the side, 
even with consideration of pain, and there is no evidence of 
ankylosis or impairment of the humerus.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
dislocation of the right shoulder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has currently evaluated the veteran's right shoulder 
disorder as 30 percent disabling 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, limitation of motion of the arm.  

The Board notes that the veteran has been awarded a separate 
rating for ulnar neuropathy associated with residuals of the 
shoulder disorder and that this rating is not before the 
Board at this time.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO rated the veteran's right shoulder disability under 
Diagnostic Code (DC) 5201, for limitation of motion of the 
arm.  This code provides for a 20 percent evaluation for 
limitation of motion of the major or minor arm when motion is 
possible to the shoulder level.  Limitation of motion to 
midway between the side and shoulder level warrants a 30 
percent evaluation for the major shoulder, and a 20 percent 
evaluation for the minor shoulder.  

Most importantly, limitation of motion to 25 degrees from the 
side warrants a 40 percent evaluation for the major shoulder, 
and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, 
Code 5201.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  

On review of the objective medical findings reported on VA 
examinations, the Board finds that the veteran has 
consistently been able to raise her right arm greater than 25 
degrees from the side of her body.  Specifically, on the most 
recent VA examination in March 2007, physical examination 
revealed that the veteran had active range of motion (AROM) 
on forward flexion to 120 degrees and 130 degrees passive 
range of motion (PROM).  For abduction, the veteran's AROM 
was 30 degrees and PROM was 60 degrees.  On VA examination in 
March 2001, June 2002, June 2003, and September 2003, the 
veteran's AROM and PROM was greater than 25 percent from the 
side, and clearly does not warrant a rating in excess of 30 
percent for the right shoulder.  See 38 C.F.R. § 4.71a, Code 
5201.  Such findings provide evidence against this claim.      

In addition to VA exams, the veteran provided medical reports 
from private health care providers, including a report from 
the Harlingen Bone and Joint Clinic, dated June 2001, in 
which the doctor indicated that the veteran's AROM abduction 
was 70 degrees, providing more evidence against this claim.  
Without objective medical evidence showing limitation of 
motion of the arm to 25 degrees from the side, increased 
ratings are not warranted for the right shoulder under Code 
5201.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joints in 
question exhibit weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joints are 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Here, however, higher ratings are not warranted even 
considering the factors involved in DeLuca analysis.  The 
most recent VA examination showed pain on motion, as well as 
weakness and fatiguability with repeated use.  However, no 
lack of coordination or swelling or obvious deformity was 
found.  Furthermore, the various VA examinations have 
consistently shown that the veteran has range of motion far 
greater than is required for an increased rating.  

In fact, it is important for the veteran to understand that 
without consideration of pain the current evaluation could 
not be justified.  The veteran's contention that she is 
entitled to a higher evaluation, even with consideration of 
her medical background, is outweighed by the post-service 
medical record, both private and VA, which clearly indicates 
that she does not meet the standards for a higher evaluation.  
Her own statements, indicating that she is able to change a 
light bulb, clean a widow, and teach certain techniques in 
class with discomfort (see VA examination in September 2003) 
supports the conclusion that her shoulder (while clearly 
impaired) is not limited to limitation of motion to 25 
degrees from the side.

The evidence simply does not establish that the veteran's 
limitation of motion, even with consideration of her 
complaints of pain and weakness, comes anywhere near a 
finding of motion limited to 25 degrees from the side so as 
to warrant a 40 percent rating for the right arm.  See 
DeLuca, supra.

Additionally, inasmuch as the veteran does not have ankylosis 
or other impairment of the humerus, evaluation under the 
provisions of Diagnostic Codes 5200 or 5202 is not warranted.

The March 2007 VA orthopedic examination indicates that the 
veteran has a scar extending from the top of her shoulder 
anteriorly and is approximately 11 cm long.  The examiner 
noted a divot approximately 2 cm in length over the anterior 
aspect of the deltoid.  The incision was nontender and the 
scar was flat, and not raised or red.  The examiner indicated 
that there did not appear to be a specific problem with the 
scar itself, there is atrophy and weakness of the deltoid, 
which limits her function and causes pain.  

Based on the above, the veteran has received a separate 
evaluation for ulnar neuropathy, which is not before the 
Board at this time.  

In general, evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e. 
pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2007); see 
Esteban v. Brown,  6 Vet. App. 259 (1994).  The critical 
inquiry making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, supra.  

In this case, the competent medical evidence shows that the 
veteran's well-healed scar does not result in any additional 
functional impairment and thus it does not warrant additional 
compensation beyond the 10 percent and 30 percent evaluation 
for this problem under 38 C.F.R. § 4.118 (2007).

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 30 percent for her service-connected right shoulder 
condition.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for increase, that doctrine is not 
applicable in the instant appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board has very carefully reviewed the veteran's 
statements, particularly the statement received in September 
2007.  

The veteran indicated that she does not receive treatment for 
her service connected disorder; however, it is important for 
the veteran to understand that she can receive treatment for 
her service connected disorder with the VA.  With regard to 
loss of balance and arthritis, it is important for the 
veteran to understand that without taking into consideration 
these problems the current evaluation could not be justified 
simply based on limitation of motion.    

The Board and RO have attempted to provide the veteran with 
an explanation of range of motion to help her understand the 
basis of this decision.  A combined 40 percent disability 
evaluation (almost by definition) would limit the veteran's 
ability and cause a person to modify their employment and 
military service, as it has done in this case. 

In evaluating this claim, the Board has carefully reviewed 
the Court's determination in DeLuca.  In DeLuca, the veteran 
was service connected for a left shoulder disability, 
evaluated as 20 percent disabling.  In this case, the veteran 
is evaluated as 30 percent disabled for his right shoulder 
disability with an additional 10 percent.  In DeLuca, the 
Court directed the Board to provide adequate reasons and 
bases addressing the degree or "extent" of additional range 
of motion loss in the appellant's left shoulder due to pain 
or use during flare-ups and, if clinically shown by the 
medical evidence, the degree of additional range-of-motion 
loss in this joint due to weakened movement, excess 
fatigability, or incoordination.  In the case before the 
Board at this time, even based on private medical evidence 
the veteran herself has submitted, there is no basis to find 
a higher evaluation, even with consideration of pain and 
limitation of motion caused by pain and the numerous 
examinations provided by the VA in order to adjudicate this 
claim fully. 


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was also afforded VA examinations in March 2001, 
June 2002, June 2003, September 2003, and March 2007 to 
determine the severity of her right shoulder disability.  The 
March 2007 examination appears adequate for rating purposes.  
Thus, under the circumstances of this case, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA.

ORDER

A disability rating in excess of 30 percent for the right 
shoulder disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


